AO 91 (Rev. 11111)    Criminal Complaint



                                           UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Middle District of Florida

                     United States of America                          )
                                   v.                                  )
                 Muhammed Momtaz AI-Azhari                             )       Case No.      8:20-mj-1518 AEP
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                             Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                        May 24,2020                 in the counties of           Hillsborough       in the
        Middle            District of             F_lo_ri_d_a     ,the defendant(s) violated:

               Code Section                                                      Offense Description
18 U.S.C. § 2339B                                  Attempting to provide material support or resources to a designated foreign
                                                   terrorist organization




          This criminal complaint is based on these facts:

See attached affidavit.




          gf   Continued on the attached sheet.




                                                                                          Cynthia Hazel, Special Agent, FBI
                                                                                                   Printed name and title

Sworn to before me over the telephone and signed by me pursuant to Fed.R.Crim. P. 4.1 and 4(d).


Date:
                                                                                                     Judge's signature

City and state:                             Tampa, Florida                       ANTHONY E. PORCELLI, U.S. Magistrate Judge
                                                                                                   Printed name and title
            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Cynthia Hazel, being duly sworn, depose and state the following:

                              I.      INTRODUCTION

       1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”).

I have been employed by the FBI since 2016 and am currently assigned to the Joint

Terrorism Task Force (“JTTF”) within the FBI’s Tampa Field Division. During my

time as a Special Agent, I have participated in multiple terrorism-related and

criminal investigations, including those targeting individuals who are suspected of

providing material support to terrorists and terrorist organizations, who have

attempted or conspired to travel to join terrorists and terrorist organizations, and

who have conspired to commit acts of terrorism and violence overseas. In addition,

I have attended training regarding international terrorism and counterterrorism

strategies. As a result of my experience in such investigations, I am familiar with the

tactics, methods and techniques of terrorist networks and their members, including

their use of computers, cell phones, social media, email, and other forms of

electronic communications, in relation to their criminal activity. In connection with

my training and experience in terrorism-related investigations, I have also become

familiar with firearms offenses, including the unlawful acquisition, possession and

transfer or firearm by individuals.

       2.     I submit this affidavit in support of a criminal complaint charging

Muhammed Momtaz AL-AZHARI (“AL-AZHARI”) with attempting to provide

material support or resources to a designated foreign terrorist organization (“FTO”),


                                           1
namely, the Islamic State of Iraq and al-Sham (“ISIS”), in violation of 18 U.S.C. §

2339B.

       3.     The facts set forth in this affidavit are based on my personal knowledge

and observations made during the course of this investigation, my training and

experience, interviews of witnesses, my review of records and reports generated by

other law enforcement agents, my review of communications lawfully obtained

during the investigation, and information provided to me by other law enforcement

agents and officials. As this affidavit is submitted for the limited purpose of

establishing probable cause to support the criminal complaint and requested arrest

warrant, I have not included every fact known to me concerning this investigation.

Unless specifically indicated otherwise, all conversations and statements described in

this affidavit are related only in substance and in part, and are not intended to be

verbatim recitations. When a date is listed, I mean that the event occurred “on or

about” that date.

                               II.    BACKGROUND

                                     A.    Statutes

       4.     In pertinent part, 18 U.S.C. § 2339B(a)(1) criminalizes the following:

       “Whoever knowingly provides material support or resources to a foreign
       terrorist organization, or attempts or conspires to do so, shall be fined under
       this title or imprisoned not more than 20 years, or both…To violate this
       paragraph, a person must have knowledge that the organization is a
       designated terrorist organization…that the organization has engaged or
       engages in terrorist activity…or that the organization has engaged or engages
       in terrorism.”




                                            2
       5.      Meanwhile, 18 U.S.C. § 2339A(b)(1)1 defines “material support or

resources” as:

       “[A]ny property, tangible or intangible, or service, including currency or
       monetary instruments or financial securities, financial services, lodging,
       training, expert advice or assistance, safehouses, false documentation or
       identification, communications equipment, facilities, weapons, lethal
       substances, explosives, personnel (1 or more individuals who may be or
       include oneself), and transportation, except medicine or religious materials.”

       6.      In pertinent part, 26 U.S.C. § 5861 criminalizes the following:

       “It shall be unlawful for any person—

             (b) to receive or possess a firearm transferred to him in violation of the
             provisions of this chapter […]

             (d) to receive or possess a firearm which is not registered to him in the
             National Firearms Registration and Transfer Record.”

Title 26, Chapter 53, and 27 C.F.R. Part 479 impose a tax and approval regime for

the transfer of firearms that are regulated by the NFA.

       7.      In pertinent part, 26 U.S.C. § 5845(a) defines a firearm as follows:

       “The term ‘firearm’ means…(6) a machinegun; (7) any silencer (as defined in
       section 921 of title 18, United States Code); 2 and (8) a destructive device. The
       term ‘firearm’ shall not include an antique firearm or any device (other than a
       machinegun or destructive device) which, although designed as a weapon, the
       Secretary finds by reason of the date of its manufacture, value, design, and
       other characteristics is primarily a collector’s item and is not likely to be used
       as a weapon.”




1
 18 U.S.C. § 2339B(g)(4) cross references this definition.
2
 The term “firearm silencer” means any device for silencing, muffling, or diminishing the report
of a portable firearm, including any combination of parts, designed or redesigned, and intended
for use in assembling or fabricating a firearm silencer or firearm muffler, and any part intended
only for use in such assembly or fabrication. 18 U.S.C. § 921(a)(24).

                                                3
       8.        Meanwhile, under Florida state law, it is “unlawful for any person to

own or to have in his or her care, custody, possession, or control any firearm…or to

carry a concealed weapon…if that person has been: (e) Found guilty of an offense

that is a felony in another state, territory, or country and which was punishable by

imprisonment for a term exceeding 1 year.” Fla. Stat. § 790.23(1)(e) (emphasis

added). 3

                                 B.      Background on ISIS

       9.        Based on my training and experience, as well as a review of publicly

available information, I understand the following regarding ISIS:

            a.   On October 15, 2004, the United States Secretary of State designated al

Qaeda in Iraq (“AQI”), then known as Jam’at al Tawhid wa’al-Jihad, as an FTO

under Section 219 of the Immigration and Nationality Act (“Act”) and as a Specially

Designated Global Terrorist under section 1(b) of Executive Order 13224. On May

15, 2014, the Secretary of State amended the designation of AQI as an FTO under

Section 219 of the INA and as a Specially Designated Global Terrorist under section

1(b) of Executive Order 13224 to add the alias Islamic State of Iraq and the Levant

(“ISIL”) as its primary name. The Secretary also added the following aliases to the

FTO listing: the Islamic State of Iraq and al-Sham (i.e., ISIS, which is how the FTO

will be referenced herein), the Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya

fi al-’Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and Al-Furqan Establishment for



3
 The Supreme Court has held that the federal prohibition on felons possessing a firearm,
codified at 18 U.S.C. § 922(g)(1), does not extend to foreign convictions. See Small v. United
States, 544 U.S. 385, 394 (2005).

                                                 4
Media Production. In an audio recording publicly released on June 29, 2014, ISIS

announced a formal change of its name to the Islamic State. On September 21,

2015, the Secretary added the following aliases to the FTO listing: Islamic State,

ISIL, and ISIS. To date, ISIS remains a designated FTO.

         b.   The United States Department of State has reported that, among other

things, ISIS has committed systematic abuses of human rights and violations of

international law, including indiscriminate killing and deliberate targeting of

civilians, mass executions and extrajudicial killings, persecution of individuals and

communities on the basis of their religion, nationality or ethnicity, kidnapping of

civilians, forced displacement of Shia communities and minority groups, killing and

maiming of children, rape, and other forms of sexual violence. According to the

Department of State, ISIS has recruited thousands of foreign fighters from across the

globe to assist with its efforts to expand its so-called caliphate in Iraq, Syria, and

other locations in Africa and the Middle East, and has leveraged technology to

spread its violent extremist ideology and for incitement to commit terrorist acts.

         c.   On or about September 21, 2014, now-deceased ISIS spokesperson

Abu Muhammad al-Adnani called for attacks against citizens—civilian or military—

of the countries participating in the United States-led coalition against ISIS.

       10.    Based on my training and experience, as well as my familiarity with

this investigation and conversations with other law enforcement agents who have

been involved in ISIS-related investigations, I have learned the following:




                                             5
        a.    To gain supporters, ISIS, like many other terrorist organizations,

spreads its message using social media, internet platforms, YouTube, and email.

Using these platforms, ISIS posts and circulates video and updates of events in Syria,

Iraq and other countries where ISIS is present, in English and Arabic, as well as

other languages, to draw support to its cause.

        b.    ISIS has encouraged followers who are unable to travel to the Middle

East to instead conduct attacks in other countries. For example, on or about March

31, 2015, the user of Twitter account @AbuHu55ain_, believed to have been used at

the time by an ISIS member located in Syria, tweeted: “Lone Wolfs Rise Up”; “If

you can’t make the hijrah [migration/travel for jihad], don’t sit at home & give

up…ignite a bomb, stab a kaffir [infidel], or shoot a politician!”; “if you came here,

you’d be on the frontline fighting, right? But u couldn’t come here, so why not fight

the kuffar [disbelievers/non-Muslims] over there?”; and “i always see in the media

brother getting caught making hijrah, brothers know that your jihad is not over just

because you got stopped.”

        c.    ISIS has disseminated a wide variety of recruiting materials and

propaganda through social media. These include photographs and videos depicting

ISIS’s activities, such as beheadings, attacks and other atrocities, as well as audio and

video lectures by members of ISIS and other Islamic extremist organizations.




                                            6
              III.   FACTS ESTABLISHING PROBABLE CAUSE

       11.    The FBI’s Tampa Division has been investigating AL-AZHARI, a 23-

year-old United States citizen who resides in Tampa, Florida.

       12.    As further laid out below, AL-AZHARI is a supporter of ISIS who has

attempted to provide material support (personnel, including himself, and services) to

ISIS. AL-AZHARI, who has a criminal history that includes prior terrorism charges

in Saudi Arabia, has acquired multiple firearms in recent months, including a Glock

pistol and silencer. AL-AZHARI is an admirer of Pulse nightclub shooter Omar

Mateen and he has expressed a desire to carry out a similar act of violence. AL-

AZHARI has also researched and scouted potential targets in the Tampa area, to

include beaches and the FBI Tampa Field Office. The FBI is aware that since at

least May 2019, AL-AZHARI has consumed ISIS propaganda and spoken favorably

about ISIS. AL-AZHARI has also spoken about avenging the United States’

imprisonment of Muslims, including ISIS fighters, and the United States’ military

actions in the Middle East. He has also rehearsed portions of a future attack and

statements that he would make during or in connection with such an attack.

                          A.     Subject’s Criminal History

       13.    In or around 2015, AL-AZHARI was convicted in Saudi Arabia of

terrorism charges involving his planning to travel to Syria to participate in jihad and

to join terrorist groups fighting the Syrian government. Specifically, AL-AZHARI

appears to have been convicted of possession of extremist propaganda, holding

extremist views, and attempting to join a terrorist organization, namely, Jaysh al-


                                           7
Islam. 4 AL-AZHARI was accused of conspiring with two other individuals,

including his father, to commit those crimes. AL-AZHARI was sentenced to serve

three years in prison in Saudi Arabia. After serving that sentence, he was removed to

the United States in around December 2018, and he has resided here since then.

        14.     Since AL-AZHARI’s return to the United States, he has lived in

Florida and California, most recently returning to Tampa in approximately June

2019. While AL-AZHARI has been in Tampa, the FBI is aware that he has

acquired at least three firearms. AL-AZHARI’s possession of a firearm as a felon is

in violation of the laws of the State of Florida. Based on my training and experience,

as well as my familiarity with this investigation, I believe that AL-AZHARI’s having

a foreign felony conviction may explain his efforts to acquire firearms outside of

normal commercial channels, as discussed below.

              B.     Attempt to Unlawfully Acquire and Possess Firearms

        15.     Records from eBay Inc., show that on April 20, 2020, AL-AZHARI,

under the user name “moea_44,” bought a PF940v2 polymer pistol frame and jig kit

(also known as a lower receiver) from an eBay user located in Texas (the “eBay

Seller”). 5 AL-AZHARI paid $375 for the frame and kit, which he arranged to ship




4
  Jaysh al-Islam (meaning Army of Islam) is a coalition of Islamist rebel units involved in the
Syrian Civil War. The group has promoted an Islamic state under Sharia law.
5
  A receiver blank that does not meet the definition of a “firearm” is not subject to regulation
under the Gun Control Act. The Bureau of Alcohol, Tobacco, Firearms and Explosives has
held that items such as receiver blanks, “castings” or “machined bodies” in which the fire-
control cavity area is completely solid and un-machined have not reached the “stage of
manufacture” which would result in the classification of a firearm under the Act.

                                                 8
to himself at his residence. The eBay Seller then arranged to ship the items to AL-

AZHARI via the United States Postal Service (“USPS”).

      16.    After the package containing the items had shipped from Texas to

Tampa, but before it was delivered to AL-AZHARI, the FBI learned from the USPS

that the package was en route to his residence. Agents then contacted and

interviewed the eBay Seller in Texas. In relevant part, the eBay Seller confirmed that

he had sold the frame and jig kit to AL-AZHARI. The eBay Seller also indicated

that eBay had flagged the transaction after he had shipped the items, due to a

violation of the site’s terms of service. As a result, the $375 payment from AL-

AZHARI to the eBay Seller had been temporarily frozen.

      17.    The eBay Seller provided agents with screenshots of his activity with

AL-AZHARI, including the hold that eBay had placed on the transaction. The eBay

Seller also gave the FBI his consent to search the package if needed. USPS thereafter

removed the package from the mail stream.

      18.    On April 24, 2020, the eBay Seller also gave the FBI consent to take

over his eBay seller account and profile. That same day, an FBI Task Force Officer,

acting in his capacity an online covert employee (“OCE”), sent a message via eBay,

from the eBay Seller’s account, to AL-AZHARI (at “moea_44”). In that message,

the OCE offered to correct the problem with the package and the violation of eBay’s

terms of service. After initially telling the OCE that he just wanted his money back,

AL-AZHARI sent another message, on April 25, 2020, in which he asked the OCE




                                          9
to call him at a certain phone number. The OCE agreed to call AL-AZHARI later

that night.

          19.     On April 25, 2020, agents arranged for an FBI undercover employee

(“UC-1”), posing as the eBay Seller, to make a call to AL-AZHARI. 6 During the

call, UC-1 and AL-AZHARI discussed the transaction being frozen by eBay. AL-

AZHARI then asked UC-1, “I want to ask you, like, let’s, let’s say if this works out,

like, do you have anything else I can, I can get from you.” UC-1 asked AL-

AZHARI what he was looking for, and AL-AZHARI said that he had been looking

for parts for a Glock 17 but that he was interested in a Glock 19. When UC-1 asked

if AL-AZHARI wanted a “full Glock” or “the pieces,” AL-AZHARI wanted to

know “how can we do it” if he wanted a “full Glock.” AL-AZHARI then clarified,

“What I’m trying to say is, do we have to do paperwork and shit?” UC-1 replied

“No, I, I got stuff that’s not on paper, so like you saw with the polymer. I have some

that are already completed, but I can’t do that on eBay, I obviously can’t do that on

eBay. Texas is a whole ‘nother…” AL-AZHARI talked over UC-1 and asked, “I

mean where are you at? You’re in Texas, bro, or what, where you at?” UC-1 said

that he was in Texas and AL-AZHARI said, “Yeah, yeah, I’m in Tampa, Florida,

you know?” AL-AZHARI asked how they could arrange a transaction if he wanted

a “full” Glock 19. UC-1 said he could mail one, but he had to see what he had in

storage. UC-1 asked whether AL-AZHARI was familiar with the Glock, and AL-

AZHARI replied, “Yeah, I, I, I mean, do you have like an extended threaded barrel,


6
    This call and all subsequent calls discussed in this affidavit were recorded.

                                                   10
for, for the, for the 19?” UC-1 offered to sell an extended magazine, and AL-

AZHARI said, “An extended mag would be cool, but also an extended, threaded

barrel.” UC-1 said that he would check on it, and then confirmed that AL-AZHARI

wanted a Glock 19, a threaded barrel, and an extended magazine. AL-AZHARI

responded, “Exactly.”

       20.    UC-1 explained that he would “need to be careful” with the way that

he shipped it, and AL-AZHARI expressed concern with how UC-1 could ship the

Glock. UC-1 said that he would put it in a different box with other items like toys or

tools and that it would be a “full functioning Glock.” AL-AZHARI then said,

“What I’m trying to say is, like, in there, in there freaking x-rays and all that shit,

can, can they tell?” UC-1 explained that he knew how to conceal it and that he had

sent similar packages to Puerto Rico. UC-1 and AL-AZHARI then discussed using

USPS instead of other carriers. AL-AZHARI said, “If that works out, bro, with the

Glock 19 and all that shit that I’m talking about, I would like, I would like, you

know, to get some more stuff, you know what I’m saying?”

       21.    AL-AZHARI asked UC-1 how much he wanted for the items. The

two discussed using the $375 that AL-AZHARI had already paid the eBay Seller as a

partial payment. AL-AZHARI then said, “I’m really glad that, you know, that you

actually told me that you have a couple more things, because I’m looking for a good

collection, you know what I’m saying?” AL-AZHARI also asked for 9mm

ammunition.




                                            11
       22.    Before concluding the conversation, AL-AZHARI asked, “Hey bro,

you know, do you also have, like, a baby AK or something like that?” UC-1

explained that he had one, broken down, in storage, and said, “Stuff like that has to

stay hidden.” AL-AZHARI agreed to talk more in two days.

       23.    On April 27, 2020, UC-1 called AL-AZHARI. UC-1 said that he had

taken pictures of the items that he had in his storage area, and he asked if AL-

AZHARI was still interested in buying any of them. AL-AZHARI said, “Yeah, hell

yeah, bro. I’ve been waiting for your phone call, bro.” UC-1 said he had two Glock

17 pistols, a Glock 19 pistol, and an AK-47 rifle. AL-AZHARI interrupted and

asked how much UC-1 wanted for the AK-47. He then asked how much money

UC-1 wanted for the Glock 19. AL AZHARI also asked for a Glock 26 pistol, but

UC-1 said that he did not have one available. UC-1 then clarified, “But some of the

stuff I have, man, it’s not, like I said, it’s not on the up and up. You know what I

mean…I’m not a gun dealer, so like, my stuff isn’t on the up and up. Like, I’ve got

stuff hidden in storage for a good reason.” UC-1 went on to say, “I’m not a dealer,

man that’s not what I do, I got, I get stuff on the side. I sometimes have stuff with

the serial numbers off…” and AL-AZHARI said, “Ok, yeah, yeah, yeah. Yeah,

yeah, I got you.” The two then discussed removing the serial number from the

Glock. AL-AZHARI said that he would have to think about what items he wanted

to buy.

       24.    UC-1 asked if AL-AZHARI wanted him to send photos of the

firearms, and AL-AZHARI agreed. AL-AZHARI requested that UC-1 send the


                                           12
photos as a text message and explained, “This is not my real phone number. This is

just, you know, a, you know, it’s just, it’s like a, I don’t know, what do you call it, a

fake phone number. It’s like an app. So I can still receive pictures.” UC-1 asked if it

was better to send the photos to AL-AZHARI’s real number or even by email, and

AL-AZHARI said that he preferred to have UC-1 send it to the fake number.

       25.    As the conversation continued, AL-AZHARI asked for an extended

magazine for the Glock 19. UC-1 said that he had a 30-round and a 40-round

magazine, and AL-AZHARI said that he wanted to buy both magazines. He and

UC-1 then discussed a bundled deal involving an AK-47, which would cost $750 by

itself. AL-AZHARI asked how payment would work, and UC-1 said that AL-

AZHARI could pay half up front via PayPal and then the other half after receiving

the shipment. AL-AZHARI then said, “Look here, I want you to know, like, you

know, for now I just want to get, like, only the 19. But in the future, like, I need a

couple more, a couple more things. You know what I’m saying? Like even if you

can go buy it, buy it like from a pawn shop, or something, or even, even if you can

buy it legally in your name, and then wipe, wipe the serial number and shit.” UC-1

responded, in relevant part, “The thing is, I take a risk by mailing it to you,” and

AL-AZHARI said, “Oh damn, so, so hold on, so you’re saying it’s a risk.” UC-1

explained that he would send it through the mail, so that nobody would find it, but

he only wanted to ship one package. AL-AZHARI replied, “Only one package, one

package. Yeah, yeah, I got you.” UC-1 told AL-AZHARI to let him know what he

wanted, that they would discuss the price, and that UC-1 would send everything in


                                            13
one package. AL-AZHARI interjected that he had a .22 caliber Uzi if UC-1 was

interested in it. AL-AZHARI said that he would send UC-1 a photo of the Uzi, and

the two discussed possibly trading that gun as part of the deal.

       26.    After pausing for a few seconds, AL-AZHARI asked if UC-1 had

silencers. UC-1 said that he did and noted, “You said it, not me. So, I can get those

for sure.” AL-AZHARI then asked UC-1 to confirm that he could get him a

silencer. UC-1 concluded the conversation by saying, “You gotta understand, man,

like, everything we’re doing, like, you’re calling me from a different number, I’m

calling you from a different number, you know. If I send you packages, it’s because

we’re, you know, we’re trying to bypass certain people. So, I just want to be sure

that, that we’re not, you know, that it’s not, that we’re sure. Because actually to get

a legit silencer, man it takes [unintelligible]…Yeah man, so yeah, let me, I can get

those, with the Texas, but it’s gonna be like, none of this stuff is like, like I tell you

man, it’s not on the up and up. So, like, we have to stick between me and you and

not deliver more packages. So, you tell me what you want, we’ll talk prices…” AL-

AZHARI responded, “Yeah, yeah, yeah for sure, for sure, bro.”

       27.    UC-1 thereafter sent AL-AZHARI by text message approximately

seven photos depicting various firearms, including Glock pistols and rifles.

       28.    Later on the evening of April 27, 2020, UC-1 and AL-AZHARI had

another phone call. AL-AZHARI said, “Yeah, bro, yeah I got the pictures and I

liked them, to be honest.” He then inquired about a black rifle in the photo, which

UC-1 identified as an SKS rifle. AL-AZHARI asked if it was a “sniper rifle,” but


                                             14
UC-1 explained that it was not. AL-AZHARI then said, “Basically, for now bro, all

I need is, I need a Glock 19, with the, with the extended mag, with the 40 mag, and a

silencer, bro. That’s what I need for now.” AL-AZHARI continued that he wanted

the AK-47 but that he did not have $750 for it. Instead, AL-AZHARI discussed

trading the Uzi. He noted that he had paid $1,700 for the Uzi and that the person

who sold it to him had ripped him off. After discussing the value of the different

firearms and the silencer, AL-AZHARI said that he had already paid $375 for the

eBay items and asked how much UC-1 wanted for just the Glock 19 and the silencer.

AL-AZHARI specified, “But look, bro, I want like a really, really quiet silencer.”

The two continued to discuss price options for the firearm and silencer. When asked

if he had the money to buy all of the items, AL-AZHARI said, “I’m working, so,

bro, I’m working on, I’m working on growing my money right now. But, you know,

that’s why I need, I need my stuff, I need my stuff to grow my money.” AL-

AZHARI tried to negotiate a higher price for the trade of the Uzi, noting that he

would still buy the Glock and other items regardless. He also emphasized that he

was looking for a silencer that was “really, really quiet.”

       29.    Still later in the conversation, AL-AZHARI said that he would start

with the Glock 19, the threaded barrel, and the silencer, but that they could do other

business later on. UC-1 said he would look into the silencer and also asked AL-

AZHARI if he could send a screenshot of his online bank account balance, to prove

that AL-AZHARI had enough money to complete the deal. In response, AL-




                                           15
AZHARI said that he would just send him the entire amount of the money up front.

UC-1 also asked AL-AZHARI to send him a photo of the Uzi.

       30.    After the phone call, AL-AZHARI sent UC-1 a text message

containing a photo of an Uzi with a possible silencer attached to the barrel. UC-1

thereafter sent AL-AZHARI four more photos of firearms, including a Glock 19.

AL-AZHARI responded by text message, “Is that the glock 19?”

       31.    On April 28, 2020, UC-1 and AL-AZHARI had another phone call.

AL-AZHARI confirmed that he had received the additional photos from UC-1, and

he confirmed that the Uzi was .22 caliber. UC-1 then asked if AL-AZHARI would

still be willing to sell it to him in Texas, as a credit toward the purchases. AL-

AZHARI responded, “Yeah, like, I was thinking about, how about, if I give this to

you, you give me the AK and the Glock 19 with the silencer.” UC-1 agreed but

expressed concern about whether the Uzi actually functioned. AL-AZHARI said,

“What’s actually really cool about this Uzi, it’s, it’s really accurate. I love it, I mean,

the way it shoots. It’s really accurate. And it’s still, it’s not that loud.” UC-1 told

AL-AZHARI to ship it to him so as to confirm that it functioned. AL-AZHARI

then asked to confirm the terms of the deal, saying, “So bro, so basically what I’m

trying to say is, the, the Uzi, with the AK, with, with the Glock 19, with the silencer.

Does that, does that work?” The two went on to discuss the price for everything,

factoring in the $375 balance from eBay. AL-AZHARI agreed to send UC-1 the Uzi

and pay him approximately $600, as part of a package deal. AL-AZHARI also

requested five or six magazines for the AK-47.


                                            16
       32.    AL-AZHARI then said that he also had a CPX-1 9mm pistol to trade.

UC-1 asked for a photo and agreed that he could factor that gun into the trade as

well. AL-AZHARI explained that he had repainted the CPX-1, but that it was easy

to use. AL-AZHARI said, “I just literally got it off the streets, bro.” UC-1 and AL-

AZHARI then discussed how to covertly ship AL-AZHARI’s firearms to Texas.

       33.    Later on April 28, 2020, UC-1 and AL-AZHARI had another phone

call. AL-AZHARI started the call by asking, “I just wanted to ask you, you know

what a solvent trap is, right?” UC-1 said that he did not and AL-AZHARI

explained, “Yeah that’s, bro, that’s something, it’s, so that’s like, like a cylinder you

attach to your, to your barrel and you use that for cleaning your gun. People modify

that to become, to turn into, to become a silencer.” UC-1 said “but we’re dealing

with the real one,” and AL-AZHARI said, “Of course, why I’m calling is, because I

wanted to ask you, can we get, at least, can we get a silencer for the AK?” UC-1

responded that it would take some time to do so and he warned AL-AZHARI to “be

careful.” AL-AZHARI said, “That’s, and that’s why I mentioned to you the solvent

trap. Because if you to, if you were familiar with that, you can, you can still easily

get one online and, you know, you can modify it. There’s ways on YouTube.”

       34.    Also on April 28, 2020, AL-AZHARI sent UC-1 a text message

containing photos of the CPX-1, advising UC-1 that he had paid $400 for it.

       35.    On April 29, 2020, UC-1 and AL-AZHARI exchanged text messages.

UC-1 asked AL-AZHARI if he was “still interested” and AL-AZHARI replied,

“Yes. Can we wait for like 1 week ?” AL-AZHARI then wrote, “Hey man just to


                                            17
let you know the UZI is semi-automatic but you can convert it into fully-automatic.

With a small chip.” UC-1 responded, “Yes.”

      36.    Later the same day, UC-1 and AL-AZHARI had another phone call,

and UC-1 asked AL-AZHARI if he had acquired items to use to conceal the Uzi and

CPX-1 within when he shipped them from Tampa. AL-AZHARI expressed concern

about getting caught and said that he was going to try to have someone else deliver

the items for him. UC-1 then said that he had a friend in the Orlando area who

might be able to meet AL-AZHARI, pick up the firearms, and send them to UC-1.

AL-AZHARI replied, “Yeah but how can I guarantee my stuff coming first?” He

also offered to send UC-1 a video documenting that the Uzi was operational. AL-

AZHARI continued negotiating the price for their transaction. UC-1 said that he

would discount the total price for the package deal to $400, including the traded

guns. AL-AZHARI then agreed to travel to Orlando meet with UC-1’s friend. He

also said, “Look, I mean, you know, like, you know, once your, your friend has all,

has that, has the Uzi and has the, the other gun with him, I gotta guarantee my shit

comes too, right.” AL-AZHARI concluded the conversation by offering once again

to take a video of himself shooting the Uzi.

      37.    The next day, April 30, 2020, UC-1 and AL-AZHARI had another

phone call. UC-1 asked AL-AZHARI if he remained interested in doing the deal.

AL-AZHARI asked, “So did your friend agree on shipping the stuff to his house?”

UC-1 explained that he did not, but that his friend would be in Orlando and would

meet AL-AZHARI to pick up the guns from AL-AZHARI so that they could be


                                          18
shipped to UC-1. UC-1 said that he knew how to ship the guns to Tampa, and AL-

AZHARI responded, “I’m just really afraid, you know, like, like, I think it, you

know that the first time, I almost think the problem was with eBay, I think the

problem was with me.” UC-1 said that he would not put the package in AL-

AZHARI’s name. AL-AZHARI then agreed to meet with UC-1’s friend in Orlando

on May 2, 2020, but he said that he no longer wanted to sell the CPX-1 because, “If

I’m gonna ship this one, I’m gonna be totally naked, you know what I’m saying?”

AL-AZHARI asked what the price would be if the deal only included him selling the

Uzi, and UC-1 said that AL-AZHARI would owe $600. The two then negotiated a

total price of $500 plus the Uzi, in exchange for the AK-47, the Glock 19, the

silencer, the threaded barrel, and the magazines.

      38.    After AL-AZHARI tried to negotiate further, UC-1 said, “Here’s the

deal man. Here’s the thing what you’re paying for, understand in business, like, to

get a suppressor, we both know that that’s not legal. Like, we’re, we’re taking a

chance. So that’s a six month wait through a, the, if you buy it from the gun shop.

So you’re not, if, you know, if we would have had figured this out earlier, you would

have got it already. So you’re not doing a six month wait. I’ve got something that’s

put away and I’m gonna get it to you.” AL-AZHARI asked for 7.62 caliber

ammunition for the AK-47 and inquired whether the gun would be automatic, or if

UC-1 could convert it to automatic. UC-1 said that he could ask someone to covert

it, but cautioned that they we’re “treading in dark waters” and that AL-AZHARI

could not say where he had obtained the items. AL-AZHARI said, “Yeah, hell no,


                                          19
bro.” UC-1 then agreed that he would convert the AK-47 to be fully automatic. AL-

AZHARI said that he needed a “fully automatic.” UC-1 responded that AL-

AZHARI did not have to deal with him and that he was not forcing him to do the

deal. AL-AZHARI then said, “Like, bro, like, okay, can you, can you convert it

into a, into a, can you bring the pieces, make it happen, make it become like a fully

automatic?” and UC-1 said that he could. AL-AZHARI agreed to pay half the

money up front and half once UC-1 shipped the items from Texas.

       39.    Later on April 30, 2020, UC-1 and AL-AZHARI had another phone

call and they discussed a possible meeting with UC-1’s friend in Orlando. UC-1

further explained that if the deal could not happen, then he could find another buyer

for the guns. AL-AZHARI then asked, “Hey bro, I wanna ask you, do you know, if

I wanted to convert the, the, this Uzi that I have into a 9mm—into fully automatic—

do you know how I can do that?” UC-1 responded that he would have to have

someone else do it for him. AL-AZHARI said that he was going to give UC-1 $500

and the Uzi, and he asked if, in the future, “maybe three weeks, after a month,” UC-

1 could get him a small, fully automatic Uzi. AL-AZHARI continued, “You know

what we can do? What, what we can do is, if you’re, if you’re, if you’re not a felon,

if you can buy something legally, and then all you got to do is wipe the serial number

and change the barrel. If you change the barrel and that way, you know, even if I

shoot one hundred times, says, it’s not going to be traced to that, to that serial

number.” As the conversation continued, AL-AZHARI asked that the AK-47 be




                                           20
made fully automatic and then confirmed the details of the transaction. UC-1 said

that he would give AL-AZHARI his friend’s phone number the next day.

       40.    On May 1, 2020, Tampa Police Department officers arrested AL-

AZHARI for unlicensed carrying of a concealed firearm after he tried to enter a

Home Depot store in Tampa with a derringer-style pistol on his person. AL-

AZHARI was detained overnight. As a condition of his release, the state court

issued an order prohibiting AL-AZHARI from possessing any firearms.

       41.    Also on May 1, 2020, UC-1 attempted to contact AL-AZHARI while

he was in custody for the firearms offense and left AL-AZHARI voice and text

messages asking AL-AZHARI to contact him if he still wanted to go forward with

the transaction. On May 2, 2020, AL-AZHARI called UC-1 and said that he was

just released from jail.

       42.    Two days later, on May 3, 2020, UC-1 and AL-AZHARI had another

phone call. AL-AZHARI said that he did not want anything delivered to his

address, but that he was going to look for another place where the items could be

delivered. He told UC-1 that the Uzi was “gone” and that he would have to pay full

price for everything instead of trading that gun as part of the deal. AL-AZHARI

asked UC-1 if he had converted the AK-47 into a fully automatic rifle. When UC-1

said that he had and that he had obtained all of the items that AL-AZHARI

requested, AL-AZHARI asked what the price was for all of the items, including the

AK-47, Glock 19, the magazines and ammunition. UC-1 said that the total price

was $1,750, and AL-AZHARI tried to negotiate a lower price. The two agreed on


                                         21
$1,600 and that AL-AZHARI would pay part of the money up front, followed by a

second payment once the items shipped, and the remaining balance after.

      43.    The call then cut out and they immediately reconnected. AL-

AZHARI asked if UC-1 thought that “they’re going to monitor my mail now” that

he had been released from jail. AL-AZHARI also repeated his concern about the

shipment.

      44.    The call then cut out again and when the two reconnected, AL-

AZHARI spoke about the circumstances of his arrest and said that he was afraid that

his address was being monitored.

      45.    On May 8, 2020, AL-AZHARI called UC-1 again. In relevant part,

AL-AZHARI said, “Well bro, I’m not feeling, I’m going through a lot of shit right

now. I had to, I had to go to the hospital, you know. And then I had to contact

lawyers, lawyers right now and shit…Yeah bro, so I’m feeling bro, this is gonna take

a little while, man. You know what I’m saying?” UC-1 asked if AL-AZHARI was

still interested in the guns and other items and said that he would put them in

storage. AL-AZHARI said that he “absolutely” wanted the “stuff” and that if UC-1

had them then AL-AZHARI would buy them. UC-1 said that the items would not

be going anywhere, and AL-AZHARI said that UC-1 did not need to hold the items

for him. AL-AZHARI explained, “And if I need something in the future, I’ll tell

you hey bro, okay, now I’m good, I need this and that, have it shipped to this place

or that place, okay?” UC-1 responded that his friend might be moving to Orlando

and that he could arrange future shipments to the friend, for AL-AZHARI. AL-


                                          22
AZHARI said, “Hell yeah, of course. I promise you bro, ‘cause like, if I’m in a good

situation right now, I’d probably would have had it right now in my house. But I am

going through, I am going through a lot of shit right now, so we’re gonna have to

wait a little bit.” AL-AZHARI asked UC-1 to confirm that he would not change his

phone number in case AL-AZHARI needed to contact him later. AL-AZHARI

interjected “I’m just afraid you know, I’m just afraid that, that after court, you know,

the stupid judge is going to say, ‘Well, Muhammed, you’re going to have to do some

time in there.’ I really hope not.” The two went on to discuss AL-AZHARI’s

criminal case, his plans to get a new job, and possible plans to relocate.

                             C.     Wish.com Purchases

       46.      Wish.com (“Wish”) is an American online e-commerce platform,

similar to eBay, that facilitates transactions between sellers and buyers. Wish is

operated by ContextLogic Inc. in San Francisco, California. The platform employs

browsing technologies that personalize shopping visually for each customer, rather

than relying on a search bar format. It allows sellers to list their products on Wish

and sell directly to consumers. Wish acts as an intermediary handling payments, but

does not stock the products themselves or manage returns. Users can create an

account directly with Wish and they can also log in through their existing Google or

Facebook accounts.

       47.      Records from Wish show that AL-AZHARI has purchased various

items online since late April 2020. The purchases included the following product

descriptions:


                                           23
             Aluminum Car Fuel Trap Solvent Filter For NAPA 4003 WIX 24003
              Car Fuel Percolator Auto Filters Or 1/2 Pc Cone filter Element;
             150mm 11 Pcs Fuel Trap Solvent Filter 6061-T6 Aluminum Fuel
              Percolator Strainer For NAPA 4003 WIX 24003 Auto Filters Or 1PC
              Cone filter element;
             US Army Military Tactical Vest Anti Stab Hard Self-Defense Clothing
              Bullet-proof Security Equipment Men Tactical Vest Bulletproof Vest
              Mountaineering Vest 13 Color;
             Powerful Green Red Blue Laser Pointer Pen Beam Light 5mW
              Professional Military High Power Presenter lazer Hot Selling;
             3D Skull Animal Face Mask Tube Shape Neck Scarf Funny Biker
              Skiing Cycling Bandana Magic Headband Balaclava;
             Fashion Backpack External USB Charging Interface Adapter Charging
              Cable (Color: Black);
             NEW Fashion Men Autumn Winter Tops Long Sleeve Hooded Long
              Coat Unique Open Front Irregular Hem Cardig;
             GPS Tracker Car Real Time Vehicle GPS Trackers Tracking Device
              GPS Locator for Children Kids Pet Dog for iphone iPad use an Coat
              Male Wool Windbreaker Overcoat Outwear Jacket; and
             Ultra 4K/1080P/720P Camera Drone,50X Zoom,5G WiFi Fpv RC
              Drone Precise Positioning Refuse To Lose Smart Return+GPS
              Follow+Fixed Point Flight+Trajectory Flight+Gesture.

      48.      AL-AZHARI ordered the aluminum car fuel trap solvent filter on

April 29, 2020. AL-AZHARI arranged for this item to be sent to his residence in

Tampa, and it shipped from a foreign country on May 4, 2020. AL-AZHARI

ordered the “150mm 11 pcs” fuel trap solvent filter on April 30, 2020. AL-AZHARI

arranged for this item to be sent to his residence in Tampa, and it shipped from a

foreign country on May 3, 2020.

      49.      A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 30, 2020, at approximately 9:43 p.m., an image was captured

(believed to be from the internet) of how a solvent trap works. The photo depicts the



                                          24
following recommendations: “your choice of oil filter (must have ¾-1/6 threads),”

“adapter ½ -28 to ¾ -16,” “you must have a threaded fitting with ½ -28 threads.”

       50.    Solvent traps are devices designed to be attached to the muzzle of a

firearm barrel designed to catch or “trap” dirty cleaning solvent pushed through the

barrel from the chamber end and out through the muzzle. Solvent traps are intended

to prevent solvent from dripping, spraying, or spattering when pushed out the muzzle

end of a firearm barrel.

       51.    Based on my training and experience, as well as discussions with other

law enforcement agents and a review of materials provided by the Bureau of

Alcohol, Tobacco, Firearms and Explosives (“ATF”), I am aware that solvent traps

and similar filters can be readily converted into firearm silencers within the meaning

of 18 U.S.C. § 921(a)(24). For example, an ATF technical bulletin addressed various

types of filters used as solvent traps and firearm silencers. That bulletin determined

that an unmodified “spin-on” automotive filter is suitable for use as a “solvent trap.”

With regard to unmodified fuel filters, which have a solid interior, they are

recognized as having a legitimate purpose as “solvent traps” because, like oil filters,

they have no hole that passes directly through and they can therefore collect solvent

and debris. If modified by either drilling or shooting out the solid center material,

the fuel filters could be classified as firearm silencers.

       52.    Based on this information, as well as AL-AZHARI’s statements to

UC-1, I believe that AL-AZHARI has purchased the solvent traps through Wish

with the intent to convert them into firearm silencers. AL-AZHARI expressly told


                                             25
UC-1 that a solvent trap is “like a cylinder you attach to your, to your barrel and you

use that for cleaning your gun” and that “[p]eople modify that to become, to turn

into, to become a silencer.” AL-AZHARI then specifically asked about obtaining a

silencer for the AK-47 and said, “[T]hat’s why I mentioned to you the solvent trap.

Because if you to, if you were familiar with that, you can, you can still easily get one

online and, you know, you can modify it. There’s ways on YouTube.” AL-

AZHARI also made repeated statements to UC-1 about wanting a “really quiet”

silencer and expressed an interest in obtaining a threaded barrel, to which a silencer

or solvent trap can be attached. Therefore, I believe that AL-AZHARI intends to

convert the solvent traps that he has ordered into firearm silencers.

                   D.      Statements to Home Depot Coworkers

       53.    Prior to AL-AZHARI’s arrest on the state firearm charge, FBI agents

interviewed some of his coworkers at Home Depot and also obtained statements that

other employees had given to Home Depot’s corporate security office. The

employees expressed concern about statements that AL-AZHARI had made

concerning Islam, guns, and violence. For example, a supervising employee

(“Employee-1”) said that AL-AZHARI often spoke of Islam at work and conveyed

views that were passionate and aggressive. In reference to September 11th attacks,

AL-AZHARI had said that he believed that Americans got what they deserved that

day. Employee-1 also overheard AL-AZHARI speaking to another coworker about

the concept of jihad, which AL-AZHARI explained involved defending Islam.




                                           26
Furthermore, AL-AZHARI express a strong interest in Employee-1’s prior military

service and deployment to Iraq.

       54.    Employee-1 said that AL-AZHARI kept a 9mm handgun in the center

console of his car and that AL-AZHARI had shown Employee-1 the gun one night

during a work break. Employee-1 was also aware that AL-AZHARI had asked

multiple other employees to sell him a gun and that he thought that AL-AZHARI

sometimes had acted paranoid. On April 23, 2020, AL-AZHARI asked to take an

early break and told Employee-1 that a package he was anticipating had been

returned to the sender. This was likely the pistol frame and jig kit that AL-AZHARI

had bought from the eBay Seller on April 20, 2020. Employee-1 perceived that AL-

AZHARI was disappointed. After AL-AZHARI returned from his break, he noticed

police vehicles parked outside of the store. AL-AZHARI became anxious and

constantly looked out of the front window and doors. AL-AZHARI then told

Employee-1 that he needed to go home. Before leaving, AL-AZHARI gave

Employee-1 two names and phone numbers, telling him to contact those people if he

got arrested after he left work.

       55.    A second coworker of AL-AZHARI’s at Home Depot (“Employee-2”)

told corporate security that AL-AZHARI openly tried to convince employees to

share his religious belief. Employee-2 noted that that AL-AZHARI spoke negatively

and passionately about the United States and homosexuality. AL-AZHARI also

asked Employee-2 to buy guns for him on multiple occasions. AL-AZHARI asked

Employee-2 about the process of registering guns, background checks, and serial


                                        27
numbers. AL-AZHARI said that he did not want to undergo a background check

for firearms and that he would grind the serial number off a gun. Additionally,

Employee-2 overheard a story from other employees about AL-AZHARI discussing

an unspecified event and saying, “It will get bloody.” AL-AZHARI also discussed

his imprisonment in Saudi Arabia with Employee-2.

       56.     A third coworker of AL-AZHARI’s at Home Depot (“Employee-3”)

told corporate security that AL-AZHARI asked him how to obtain a firearm. When

Employee-3 explained how to legally do so, AL-AZHARI asked him about how to

obtain a firearm suppressor. Employee-3 also mentioned that another employee had

claimed that AL-AZHARI had once pulled a firearm on a different coworker while

at work.

     E.      Activity Involving Terrorism and Intention to Conduct an Attack

       57.     Using court-authorized searches, surveillance and other lawful means,

the FBI has lawfully obtained the content of certain electronic and oral

communications involving AL-AZHARI, in which he has expressed an interest in

carrying out acts of terrorism, ISIS, firearms, shootings, explosives, poisons, and

avenging injustices to Muslims and other associates abroad. 7 Those

communications date back to at least May 2019. I discuss some of those

communications below.

                     i.      Electronic and Oral Communications


7
 Electronic communications, chats and postings quoted herein have not been edited to correct
grammatical and/or spelling errors. Any conversations in Arabic have been translated with the
assistance of a qualified FBI interpreter/linguist.

                                              28
       58.     On May 14, 2019, 12 visits were made to a known TOR-based 8 website

that hosts unofficial propaganda and photographs related to ISIS. The website view

originated from IP address 71.84.66.241, which resolved to an address in Riverside,

California that is registered with Charter Communications and at which AL-

AZHARI’s grandmother resides. The FBI is aware that AL-AZHARI resided at his

grandmother’s residence at that time, before he returned to Tampa in June 2019.

The following items were accessed on May 14, 2019, at the TOR-based website:

         a.    A blog page containing links to donate to the site in Bitcoin.

         b.    A blog containing information on military operations carried out by

Caliphate fighters in Iraq, Syria, and Nigeria.

         c.    A posting with reference to the memorial of martyr Abu Wardah. 9

         d.    Postings of the day’s news regarding the Islamic State media.

         e.    A blog page entitled “West Africa State pictorial report (1); Partial

results of the attack carried out by the Khalifate fighters against Nigerian army

barracks in Brono.”

         f.    17 pages of links posted by “Abu Jihad” containing links to Al-Furqan

and Al-I’atisam Establishment (which public information reveals is ISIS’s media

arm) media files. Most of the linked files were articles promoting the Islamic State,

including editorials for prominent ISIS figures like Abu Musab Al-Zarqawi and


8
  TOR, or “The Onion Router,” is an open-source software for enabling anonymous
communications. TOR directs internet traffic through a worldwide overlay network consisting
of relays to conceal a user’s locations and usage. TOR is often colloquially referred to as the
“dark web.”
9
  Abu Wardah was an Indonesian Islamic militant and the leader of Mujahidin Indonesia Timur.
Abu Wardah reportedly pledged allegiance to ISIL in July 2014.

                                              29
Anwar al-Awlaki, news of battles carried out by ISIS fighters, and open letters from

ISIS to various countries.

            g.    A blog site discussing Al-Furqan before the Caliphate and the history of

jihad.

          59.     A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on August 14, 2019, at approximately 7:40 a.m., AL-AZHARI was in

a messaging application chat room that provided videos and information containing

ISIS propaganda from Syria, an image of a dead jihadi, and content involving Abu

Bakr al-Baghdadi. 10

          60.     A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on August 30, 2019, at approximately 9:00 a.m., AL-AZHARI

accessed a messaging application chat room that provided videos and information of

a lion roaring (which, based on my training and experience, is an image that ISIS

frequently uses), as well as ISIS attacks and killings. That same day, at

approximately 3:45 p.m., AL-AZHARI accessed a messaging application chat room

that provided a photo of deceased ISIS fighter Abu Muhammad Al Adnani and a

poem glorifying martyrs who had died fighting for Allah.

          61.     A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on September 19, 2019, AL-AZHARI accessed a messaging

application chat room that provided multiple YouTube links for training videos

about street fighting and urban warfare.


10
     al-Baghdadi was the Iraqi-born leader of ISIS until his death in October 2019.

                                                  30
      62.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on September 28, 2019, AL-AZHARI accessed a messaging

application chat room that provided multiple JustPaste.it links and encyclopedias for

poisons, explosives and improvised explosive devices (“IEDs”).

      63.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on October 7, 2019, AL-AZHARI accessed a messaging application

chat room that posted an article about IEDs. That same day, AL-AZHARI visited a

messaging application chat room that posted articles on how to obtain ricin and

poisonous explosive devices. Several minutes later, AL-AZHARI accessed a

messaging application chat room that posted articles on how to obtain ricin. Still

later, AL-AZHARI visited a messaging application chat room that posted articles

and videos on how to make a bomb, phosphate, hypochlorite sodium chlorine,

hypochlorite sodium chlorox, trinitrotoluene (TNT), and explosive properties.

      64.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on October 10, 2019, AL-AZHARI accessed a messaging application

chat room that provided a link for a downloadable PDF titled “How to make a bomb at

home.” The channel listed bomb making ingredients and lessons that included items

such as explosive properties, direction of pressure wave, types of explosions, and

how to make acetone peroxide.

      65.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on October 10, 2019, AL-AZHARI accessed a messaging application

chat room that provided a link to, and information for, a guide called “Mujahid guide


                                          31
in forensic research and 4 easy ways to make a suicide belt.” The channel also provided a

link to a news article about IEDs. The article was titled “Explosive Devices” and it

discussed IEDs, how to use them in warfare, IED types, and booby trapping.

       66.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on December 22, 2019, AL-AZHARI accessed a messaging application

chat room that provided news and media for jihadists and ISIS. The words

“Gratitude to Abu Bakr and all those who support the cause” was posted in the chat.

       67.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on February 8, 2020, at approximately 5:20 p.m., a screenshot was

captured of the S2 Institute, located at 7402 N 56th St, Building 300, Suite 385,

Tampa, Florida. S2 is a training school for firearms and self-defense.

       68.    A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on February 28, 2020 at approximately 5:55 p.m., Google

Maps was used to view the Landau Seminole Hard Rock, which is part of a hotel

and casino in Tampa.

       69.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on February 29, 2020, at approximately 3:59 p.m., Google Translate

logged the term “polytheist and an infidel,” translated from English to Arabic.

       70.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on March 8, 2020, at approximately 9:01 p.m., a search was conducted

for “disguises.” That same day, at approximately 1:11 a.m., a court-authorized

search of AL-AZHARI’s email account revealed Google Maps was used to search


                                            32
for “Bayshore Boulevard, Tampa, FL.” Bayshore Boulevard is a major road and

pedestrian promenade in Tampa that is frequented by joggers and bicyclists. Also

that same day, A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that at approximately 4:20 p.m., a screenshot was captured of the S2

Institute.

       71.   A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on March 10, 2020, at approximately 1:02 a.m., a website cookie was

captured from disguisescostumes.com.

       72.   A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on March 18, 2020, at approximately 8:05 a.m., a screenshot was

captured of a video application with the title “How to Find a GPS Tracker on your

Vehicle.”

       73.   A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on March 21, 2020, UTC, Google Maps was used to navigate

to “Bayshore Blvd, Tampa, FL.” Also that same day, Google Maps was used to

search for “gun shop.” A few minutes later, Google Maps was used to navigate to

Shoot Straight Tampa, which is a gun store and shooting range. Google Maps

thereafter captured a call to Shooters World, another gun store and shooting range in

Tampa. Still later, Google Maps was used to search for “gun shop.”

       74.   A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on March 22, 2020, between approximately 8:04 a.m. and 8:11




                                         33
a.m., Google Maps was used to view various locations involving guns and

ammunition, including the following searches:

              Cracker Boys Outdoors Inc., a gun and hunting store in Pinellas Park,
               Florida.
              Shoot Straight Clearwater
              Take Aim Guns and Sales.
              Florida Ammo Traders.
              Eddy’s Pawn & Gun.
              Central Firearms.
              A-1 Pawn Inc.
              Tampa Arms Company.
              “Gun shop in America.”
              American Hunter Gun & Archery Shop.

       75.      A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on March 23, 2020, at approximately 2:27 a.m., Google Translate

logged the term “concert houses,” translated from English to Arabic. Based on my

training and experience, as well as open source information, I am aware that on

November 13, 2015, individuals carried out a series of coordinated terrorist attacks in

Paris, France and a nearby suburb. Part of the attack involved a mass shooting and

siege at the Bataclan theatre during a concert, which resulted in the deaths of 90

people. ISIS claimed responsibility for the attacks.

       76.      A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on March 29, 2020 at approximately 4:46 a.m., Google Maps

was used to search for “Muslim Cemetery of South Florida, 17551 NW 137th Ave,

Hialeah, FL 33018,” which is located approximately four hours from AL-

AZHARI’s residence in Tampa.


                                           34
       77.    Omar Mateen is buried at this cemetery in Hialeah. On June 12, 2016,

Pulse nightclub in Orlando was the scene of the second worst mass shooting by a

single gunman in United States history, and the deadliest terrorist attack on United

States soil since the events of September 11, 2001. The attack resulted in the deaths

of 49 people and injury to 53 others. The attacker, Omar Mateen, identified himself

as a soldier and supporter of ISIS.

       78.    A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on March 30, 2020 at approximately 4:58 p.m., Google Maps

was used to search for “shoot straight.” At approximately 5:00pm, Google Maps was

used to search for “shooters world.” Approximately two minutes later, Google

Maps captured a call to Shooters World in Tampa. After that, Google Maps was

used to search for “gun shop,” which was followed by Google Maps capturing a call

to Tampa Arms Company. At approximately 5:16 p.m., Google Maps was used to

navigate to Shoot Straight Tampa.

       79.    A review of surveillance footage from Shoot Straight Tampa revealed

AL-AZHARI entering the store and purchasing ammunition at approximately 6:27

p.m. on March 30, 2020. A receipt obtained from Shoot Straight indicates that AL-

AZHARI bought two boxes of 9mm ammunition.

       80.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 3, 2020, at approximately 11:38 a.m., an image was captured

of the word “USA” written in the sky, likely by an airplane. The words “Oh Allah




                                          35
destroy” appeared handwritten on a white piece of paper that was being held above

“USA,” with palm trees visible in the background.

       81.    A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on April 3, 2020, at approximately 11:50 a.m., Google Maps

was also used to search for “Pulse Night Club, 1526 Sansom St, Philadelphia, PA

19102.” Approximately one minute later, Google Maps was used to search for

“PULSE, 1912 S Orange Ave, Orlando, FL 32806.”

       82.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that the same day, at approximately 11:55 a.m., an image was captured a

photo of a grey stone building from the driver’s seat of a vehicle that appears to be

AL-AZHARI’s. In the left corner of the photo was the sign for the Pulse nightclub

in Orlando. Within approximately a minute, images were captured of two more

photos of the Pulse nightclub.

       83.    A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on April 3, 2020, at approximately 1:16 p.m., Google Maps

was also used to search for “Federal Bureau-Investigation, 850 Trafalgar Ct #400,

Maitland, FL 32751.” At approximately 1:24 p.m., Google Maps was used to search

for “Walt Disney World Resort, Orlando, FL.”

       84.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 6, 2020, at approximately 12:09 a.m., a website cookie was

captured from shootersworld.com. At approximately 12:12 a.m., a website cookie was




                                           36
captured from www.tampatacticalsupply.com. Tampa Tactical Supply is a gun store in

Riverview, Florida.

       85.     A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on April 11, 2020, at approximately 2:06 p.m., Google Maps

was used to search for “ghost guns” and “Ghost Firearms.”

       86.     A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on April 12, 2020, at approximately 12:32 a.m., Google

Translate logged the term “solvents,” translated from English to Arabic.

       87.     A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 13, 2020, at approximately 9:17 a.m., AL-AZHARI and an

individual whom the FBI has identified as “A.B.” exchanged iMessage chats. Their

conversation is summarized as follows: AL-AZHARI asked A.B. if they could get

something that night, and A.B. said that he could. AL-AZHARI said that he would

not be working at night but that they could meet somewhere. The two agreed to

meet at 6:00 p.m. A.B. told AL-AZHARI that his cousin had “it,” that A.B. had to

go get “it” from him, and that the price was $450. AL-AZHARI asked to confirm it

was for the “23.” 11 A.B. said it was and that he wanted to send AL-AZHARI a

picture, but AL-AZHARI had told him not to do so.

       88.     Later, AL-AZHARI and A.B. discussed where and when to meet.

AL-AZHARI asked if A.B. could bring “the stuff” with him, and A.B. said that he



11
  Based on my training and experience, as well as my familiarity with this investigation, I
believe that “23” is a reference to a Glock 23 pistol.

                                               37
would. AL-AZHARI asked how much it would be for “two 23s.” A.B. said he

could do $900 for both of them. AL-AZHARI asked if A.B. could take him to a

“shop” and get him something cheaper. A.B. said he could and the two discussed

AL-AZHARI’s work schedule.

      89.     A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on April 13, 2020, at approximately 9:26 a.m., Google Maps

was used to view “Disguises A Costume Superstore.” At approximately 9:28 a.m.,

Google Maps was used to search for “disguises.”

      90.     A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on April 15, 2020, Google Maps was used to search for “East

Tampa Pawn and Gun, 4505 E Hillsborough Ave, Tampa, FL 33610.”

      91.     A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on April 17, 2020, Google Maps was used to search for

“gunsmith.”

      92.     A court-authorized physical search of AL-AZHARI’s Google email

account revealed that on April 18, 2020, Google Maps was used to search for

“solvent trap.”

      93.     A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 20, 2020, at approximately 7:31 p.m., a note was saved to AL-

AZHARI’s cell phone with a body that read “www.is.gd/isis333.”

      94.     A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 21, 2020, at approximately 1:22 p.m., an image was captured


                                         38
of a phone displaying a YouTube video entitled “Police release audio of 911 calls

made by Orlando nightclub shooter.” The phone had the time of 1:22 p.m.

displayed on it—suggesting that it was AL-AZHARI’s own phone being

screenshotted—and a text transcription of Omar Mateen’s 911 calls from the Pulse

shooting was displayed next to an image of Mateen.

      95.    Court-authorized intercepted calls from AL-AZHARI’s cell phone

revealed that on April 23, 2020 at approximately 11:18 p.m., AL-AZHARI spoke

with A.B. A.B. told AL-AZHARI that he was going to give him an unidentified

individual’s number to text, and that AL-AZHARI should text that number using a

fake phone number. A.B. said that as long as AL-AZHARI was “legit about it” and

“down to do it,” the other individual said that he could do the “hit” the next day.

AL-AZHARI then stopped A.B. from finishing his words and told A.B. to come and

meet him at the Walmart. After this phone call, FBI agents conducting surveillance

saw AL-AZHARI meet with someone in another car near a Walmart next to the

parking lot of the Home Depot in Tampa where AL-AZHARI was employed. The

occupants of the cars briefly talked and then AL-AZHARI drove back to Home

Depot.

      96.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 24, 2020, beginning at approximately 4:52 p.m., AL-AZHARI

exchanged text messages via the Talkatone application with an individual whom the

FBI has identified as “Y.M.” Their conversation is summarized as follows: AL-

AZHARI told Y.M. that he had to be at work at 7:00 p.m., and he asked if they


                                          39
could do the “Uzi with the silencer” and the “small one” before he went to work.

Y.M. later responded by sending two images of a long black rifle with a green strap,

and AL-AZHARI confirmed that he had received the picture. AL-AZHARI stated

that the picture was “beautiful” and that he wanted it. Y.M. then sent an image of a

long black gun, and AL-AZHARI asked if he could see the “small one.” AL-

AZHARI asked Y.M. to send pictures and asked how much he wanted for it. Y.M.

replied that he wanted $1,500 because it was a “generation five” and it was “clean

with papers.” AL-AZHARI said that he did not want to do papers, but Y.M.

clarified that AL-AZHARI did not have to do any paperwork. Y.M. explained that

he had obtained the gun from a gun store himself.

      97.    At approximately 6:07 p.m., Y.M. and AL-AZHARI agreed to meet at

9:00 a.m. the following day.

      98.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 25, 2020, beginning at approximately 7:08 p.m., AL-AZHARI

exchanged more text messages via Talkatone with Y.M. Their conversation is

summarized as follows: Y.M. asked AL-AZHARI if he was going to pick him up at

11:30 p.m. AL-AZHARI said yes and that Y.M. had not sent him pictures of the

“small one.” Y.M. then sent AL-AZHARI an image of himself holding a small

handgun near his head. AL-AZHARI asked if it was a “22,” and Y.M. said it was a

Bersa 380. AL-AZHARI told Y.M. that he might get it later. Y.M. then asked if

AL-AZHARI wanted more pictures of the Uzi, to which AL-AZHARI responded

“yes.” Y.M. thereafter sent AL-AZHARI three additional images of the long black


                                         40
rifle. Y.M. told AL-AZHARI that if AL-AZHARI wanted, he could take him to a

place to shoot the Uzi after AL-AZHARI bought it. AL-AZHARI agreed. Y.M.

said he would see AL-AZHARI at 11:30 p.m.

       99.     At approximately 11:39 p.m., Y.M. told AL-AZHARI that he was

“coming out right now.” AL-AZHARI asked where he was, and Y.M. said that he

was “right there.”

       100.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 26, 2020, at approximately 1:13 a.m., AL-AZHARI sent a

message to Y.M. that said, “Hey bro this thing is not fully automatic and the silencer

is not really quiet!” At approximately 7:16 a.m., AL-AZHARI sent a message to

Y.M. that said, “And this is not a silencer it’s just a barrel. Call me when can

please.” AL-AZHARI then sent Y.M. a link to a video of a man holding an Uzi.

       101.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 26, 2020, at approximately 2:23 p.m., AL-AZHARI was in a

messaging application chat room in which he received a number of updates, songs,

articles, and poems about ISIS and martyrs. One of the updates read, “ISIS threatens

the rest of the Sunnah [apostates] that their jihad against them has not yet started. AL-

AZHARI also received ISIS propaganda in which the author asks the people to raise

their hands and pray for the release of “our [ISIS] prisoners and that they will not

receive any aid by from Allah.”

       102.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 26, 2020, at approximately 8:39 p.m., AL-AZHARI sent a


                                              41
message to Y.M. that contained a picture of a Walther Uzi 22LR firearm from

gunbroker.com. AL-AZHARI said, “[Y]ou guys charged me 1700 for it…I only

payed that price because I thought that was a silencer. It’s not. It’s only a barrel.”

       103.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that the same day, at approximately 5:10 p.m., AL-AZHARI had a

conversation via the TextNow application with an individual whom the FBI has

identified as L.J. AL-AZHARI sent L.J. photos of an Uzi and commented, “That’s

not a silencer it’s only the barrel.”

       104.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 27, 2020, at approximately 7:23 p.m., AL-AZHARI was in a

messaging application chat room in which he received ISIS new updates, to include

an ISIS video from Amag News concerning ISIS’s execution of military members in

Chad. AL-AZHARI also received images of IED explosions of Egyptian military

vehicles.

       105.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 29, 2020, at approximately 12:15 p.m., AL-AZHARI was also

in a messaging application chat room with the handle “Islamic State Publications.”

AL-AZHARI received a message that said, “Congratulations! You subscribed to The

Islamic State Publications.” AL-AZHARI also received a message that said, “Brother,

please share: Facebook can save all activities you carry out outside of Facebook.#Beware of

Facebook and Islamic States in Yemen @[redacted].”




                                              42
      106.   A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 30, 2020, at approximately 8:10 a.m., AL-AZHARI also used

a messaging application to make a video of himself displaying two guns. AL-

AZHARI was observed singing as he showed off the guns. AL-AZHARI said the

following: “We have a local (which I interpret to mean “homemade”) silencer and

the bullets are 9mm. To raise to the highest levels is a must for every crusader. This

is 9mm, thank God. Will be used against God’s enemies. And this 22. Of course 22

of a hundredth of inches, not millimeter. I ask God the almighty to enable me and

give me a duty that God will be happy with, and God is able to do that.”

      107.   A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 30, 2020, at approximately 8:18 a.m., AL-AZHARI also

created a video using his cell phone. The video depicts AL-AZHARI wearing a

facemask, holding a long weapon (which I believe to be the Uzi) pointing the gun.

AL-AZHARI appears to address an audience of potential victims, speaking in both

in English and in Arabic as follows: “Hey you, get on the floor. Get on the floor

now. Don’t you move, don’t you move, I’m telling you, I will kill you. Get on the

floor, God willing, the Exalted.” AL-AZHARI then pointed the gun at what is

presumed to be someone on the floor and said, “Get on the floor.” Then, while

standing up with a facemask on, AL-AZHARI looks to the camera and says the

following: “God willing, the exalted. This is revenge for my brothers Al

Muwahideen [the monotheists] in Guantanamo in general, and for my brother




                                          43
[redacted] 12 in particular. God willing, he may be praised and exalted. God willing,

this is a revenge for all my Muslim brothers in Iraq and al-Sham [Syria] and

everywhere.” After this, AL-AZHARI points the gun at what is presumed to be

someone on the floor and says, “Those who were killed by the hands of those filthy

crusaders.” While pointing the gun and mimicking shooting the person on the floor,

AL-AZHARI then says, “In the name of God, Allah Akbar [God is great].” AL-

AZHARI then stands, looks up, and says, “God willing, the exalted, the Islamic

State is lasting.”

       108.    A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 30, 2020, at approximately 10:52 a.m., AL-AZHARI also

subscribed to a messaging application channel and obtained a link to a video

concerning ISIS and Yemen—specifically, a documentary regarding the so-called

perversion of al Qaeda. AL-AZHARI also obtained news updates that included

reports of ISIS fighters killing a Kurdish separatist and ISIS fighters used an

explosive device to target and destroy a vehicle. Also available on the channel was a

photo containing individuals who are known to be affiliated with designated FTOs,

including Abu Musab al-Zarqawi, Muhammad al-Isawi, ‘Abd-al-’Aziz Zhaimay,

Abu Yusuf Al Shami, Abu Nasir Al Libi.

       109.    The same day, at approximately 12:15 p.m., AL-AZHARI accessed a

messaging application chat room that posted a photo containing individuals who are



12
  The FBI has identified this individual. Open source information indicates that he spent his life
in Saudi Arabia but was held by the United States at the Guantanamo Bay detention camp
between 2002 and 2016. In 2016, he was released and returned Saudi Arabia.

                                               44
known to be affiliated with designated FTOs. The chat room also posted a call for

jihad along with photos regarding ISIS weekly numbers (triumphs and casualties)

and ISIS news updates.

       110.   A court-authorized physical search of AL-AZHARI’s iPhone 6s

revealed that on April 30, 2020, at approximately 4:50 p.m., AL-AZHARI also

subscribed to a messaging application channel with the handle

“Enabling/Empowerment Trust.” AL-AZHARI requested the newest updates and

recent publications, and the channel sent him a list of various states where ISIS is

located.

       111.   On May 1, 2020, FBI agents searched AL-AZHARI’s vehicle pursuant

to court authorization. Agents located spent .22 caliber rounds and live 9mm rounds

of ammunition, as well as a ripped up note that read, “Oh Allah Destroy.” This is

consistent with the image described above in paragraph 80 that contained the word

“USA” written in the sky.

       112.   Also on May 1, 2020, at approximately 9:22 p.m.—while AL-

AZHARI was detained at the Hillsborough County Jail following his arrest at Home

Depot—he made a call to             . That call was recorded pursuant to the jail’s

standard practices. In relevant part, AL-AZHARI discussed his arrest and his bond

situation with           He then told her to go to his house, take all of his “stuff,”

and to hide it in her car. He further told her that she could throw some of the items

away if she needed to. AL-AZHARI then clarified that he had “toys” that he

wanted her to hide or dispose of, noting that they were “all legal.” Later in the


                                           45
conversation, AL-AZHARI said that he did not want his landlord to find his “toys.”

Additionally, he told          that she needed to get his car from the Home Depot

parking lot because otherwise it would get towed. AL-AZHARI explained, “I have

a toy in the house and a toy in the car.”         told AL-AZHARI that she was

going to throw away weapons, and AL-AZHARI said that that was fine.

       113.   Later that evening, AL-AZHARI’s         gave FBI agents signed,

written consent to take possession of a .22 caliber Uzi submachinegun that was

located at AL-AZHARI’s residence. AL-AZHARI’s              also signed a form

abandoning any interest in the Uzi. On May 4, 2020, after AL-AZHARI’s            had

accessed AL-AZHARI’s car pursuant to his instructions, she gave FBI agents

consent to take possession of a CPX-1 9mm pistol that was located in the car. She

also signed a form abandoning any interest in the CPX-1.

       114.   Audio from court-authorized electronic surveillance on May 8, 2020, at

approximately 11:54, revealed that AL-AZHARI was playing the news in his

apartment. While doing so, AL-AZHARI said, “By God, you kuffar

[disbelievers/non-Muslims], you the enemy of Allah.” He then prayed for a few

seconds. A few minutes later, AL-AZHARI was heard reading and reciting verses

from the Quran about jihad/struggle. At approximately 6:15 p.m., AL-AZHARI

was heard reciting the nasheed, “Jumping to my death,” that included the following

lyrics: “Holding my soul in my hands, jumping to my death and seeking paradise.”

       115.   Audio from court-authorized electronic surveillance on May 12, 2020,

at approximately 2:57 a.m., revealed that AL-AZHARI played a news program


                                            46
discussing how ISIS managed to establish a strong presence in Iraq and became a

state, as well as why Iraq did not focus its effort to stop ISIS from gaining power.

AL-AZHARI chuckled and said, “Because Allah wants that you believe in Him, you

infidels.” AL-AZHARI also appeared to laugh loudly when the news discussion

mentioned that ISIS would return strong under current circumstances. AL-

AZHARI continued to listen to the news program about ISIS the activities of its

sleeper cells. A female ISIS supporter spoke and AL-AZHARI shouted happily,

“Allahu Akbar [God is great].” An English speaking male from the coalition then

talked about the continued fight against ISIS and AL-AZHARI cursed him. At

approximately 3:07 a.m., electronic surveillance captured AL-AZHARI playing

more news about coalition attacks against ISIS.

       116.   Audio from court-authorized electronic surveillance on May 14, 2020,

at approximately 1:47 p.m., revealed that AL-AZHARI played jihadi

chants/nasheeds. At approximately 2:27 p.m. AL-AZHARI played a video of jihadi

propaganda with a narrator describing a battle between ISIS and enemy forces.

Approximately 30 minutes later, AL-AZHARI played a video of a jihadi sermon.

At approximately 3:02 p.m., AL-AZHARI played a Salafist propaganda video with

jihadi nasheeds. Approximately five minutes later a nasheed was heard, which said,

“To fight and to hit the enemy with all strength and we will suffocate them.” AL-

AZHARI appeared to cry while listening to the nasheed and then started praying out

loud, “Oh God save al-Sham [Syria]. Oh God give victory to Jihad in God’s sake.”

A nasheed was heard after that, which said, “To fight the kuffar [disbelievers/non-


                                           47
Muslims] and to leave marks on them by defeating them to satisfy the hearts of the

true believers.”

          117.    Audio from court-authorized electronic surveillance on May 14, 2020,

at approximately 4:49 p.m., revealed that AL-AZHARI played an instructional

video about solvent filters, including the words “solvent trap, gun cleaning barrel,

silencer.” The video appeared to demonstrate that an $18 fuel filter could be

converted into a firearm silencer.

          118.    Audio from court-authorized electronic surveillance on May 16, 2020,

at approximately 3:10 a.m., revealed that AL-AZHARI was heard saying, “The

busiest beach in Miami…the busiest [inaudible]….the busiest beach.”

Approximately three minutes later, his cell phone logged the following search terms

in maps: “FBI” and “central intelligence.” At approximately 3:44 a.m., AL-

AZHARI was heard rehearsing the following phrase: “Hello America. Today is

your emergency. Today we kill from you like you kill from us. Know America,

today is your emergency, today we fight you in your own country.”

          119.    At approximately 3:59 a.m., electronic surveillance captured AL-

AZHARI saying the following: “Know America. Today is your emergency. Today

we kill from you guys like you killed from us. I pledge allegiance to Sheik Abu

Ibrahim al-Hashimi 13 when you consider what I’m about to do.” AL-AZHARI was

then heard playing an Arabic to English translation of the phrase, “This is a revenge

for Muslims.”


13
     al-Hashimi is the second and current “Caliph” of ISIS and is considered its leader.

                                                  48
       120.   Audio from court-authorized electronic surveillance on May 17, 2020,

at approximately 6:34 p.m., revealed that AL-AZHARI was heard saying, in both

Arabic and English, “This is custom, USA, inshallah [God willing], I shoot,

inshallah.” At approximately 11:39 p.m., AL-AZHARI was heard reciting the

following verses from the Quran: “Do they not then earnestly seek to understand the

Quran, or are their hearts locked up by them? Those who turn back as apostates

after Guidance was clearly shown to them- the Evil One has instigated them and

busied them up with false hopes. This, because they said to those who hate what

God has revealed, ‘We will obey you in part of (this) matter’; but God knows their

(inner) secrets. But how (will it be) when the angels take their souls at death, and

smite their faces and their backs?”

       121.   On May 18, 2020, at approximately 2:40 a.m., electronic surveillance

captured AL-AZHARI listening to ISIS propaganda. Specifically, a host of a show

talked about and praised Abu Bakr al-Baghdadi and Abu al-Hasan Al-Muhajir, the

prior official spokesperson of ISIS. The host also recited a verse from the Quran,

namely, chapter 4, Al-Nisa’, verse 74. That verse says, “Let those fight in the cause

of God Who sell the life of this world for the hereafter. To him who fighteth in the

cause of God - whether he is slain or gets victory - Soon shall We give him a reward

of great (value).”



                     ii.   Travel to Potential Targets of an Attack




                                           49
       122.   In the afternoon of May 14, 2020, FBI agents conducting surveillance

of AL-AZHARI saw him drive away from his residence in Tampa. AL-AZHARI

proceeded to travel across Hillsborough and Pinellas Counties toward Honeymoon

Island State Park, near Dunedin, Florida. Honeymoon Island State Park is

approximately an hour’s drive from AL-AZHARI’s residence. However, once AL-

AZHARI arrived at the gate area to Honeymoon Island, he turned around and

traveled back to Tampa.

       123.   On May 16, 2020, FBI agents conducting surveillance of AL-AZHARI

saw him drive away from his residence in Tampa. AL-AZHARI drove throughout

the Tampa area and appeared to conduct numerous surveillance detection routes as

he did so. At one point, AL-AZHARI drove within a half block of the FBI Tampa

Field Office building, which is located on a largely isolated block in a low-traffic area

of the city. AL-AZHARI then returned home. Later the evening, at approximately

2:00 a.m., AL-AZHARI was seen driving away from his residence once again. He

traveled on Interstate 4 to Orlando, ultimately arriving on South Orange Avenue.

While traveling down South Orange Avenue, AL-AZHARI slowed down as he

passed the site of the Pulse nightclub, which is now a memorial. AL-AZHARI then

returned to Tampa. Notably, the Pulse attack that Omar Mateen carried out began

at approximately 2:00 a.m., which is when AL-AZHARI traveled there.

       124.   A court-authorized search of AL-AZHARI’s Google email account

revealed the following relevant searches on May 14, 2020, May 16, 2020, and May

17, 2020:


                                           50
            May 14, 2020
           Google Maps search for directions to “Palm Harbor, FL” at 4:28 p.m.
           Google Maps search for directions to “Dunedin” at 5:20 p.m.

              May 16, 2020
             Google Maps search for “beach in Tampa” at 3:10 a.m.
             Google Maps search for “FBI” at 3:13 a.m.
             Google Maps search for “central intelligence” at 3:15 a.m.
             Google Maps search for FBI at 3:17 a.m.
             Google Maps search for “Clearwater Beach, FL” at 3:46 a.m.
             Google Maps search for “Belleair Beach, FL 33786” at 3:47 a.m.
             Google Maps search for “Honeymoon Island State Park, 1 Causeway
              Blvd, Dunedin, FL 34698” at 3:50 a.m.
             Web search for “busy beach” at 3:54 a.m.

            May 17, 2020
           Google Maps search for “directions to Pulse, 1912 S Orange Ave,
            Orlando, FL” at 3:37 a.m.

       125.   Based on my training and experience, as well as my familiarity with

this investigation, I believe that AL-AZHARI’s searching for, and travel to, these

locations is indicative of him scouting targets for a potential mass shooting attack.

The fact that AL-AZHARI has acquired, and attempted to acquire, firearms through

non-commercial and unlawful channels suggests that he is trying to avoid law

enforcement scrutiny. Based on his online activity (including that related to ISIS and

attacks), his prior conviction in Saudi Arabia, his statements to his coworkers, and

his traveling to the Pulse nightclub memorial in the middle of the night, I believe that

AL-AZHARI continues to identify with extremist Islamic and jihadi ideology that

condones and encourages carrying out lone-wolf terrorist attacks against individuals

in the United States. AL-AZHARI’s activity over the past month also appears to

                                           51
match the type of escalation seen with prior lone-wolf or homegrown violent

extremists who have carried out, or attempted to carry out, mass shootings and other

acts of terrorism in the United States and elsewhere. Furthermore, the fact that AL-

AZHARI traveled approximately two hours roundtrip to Honeymoon Island State

Park, without actually stopping or leaving his vehicle, suggests that he was scouting

that location for a possible attack. Assessing that location for an attack is also logical

in light of the public’s increasing use of the area’s beaches. It is also possible that

AL-AZHARI traveled to the vicinity of FBI Tampa Field Office building to scout

that location, or to gauge whether law enforcement was surveilling him and would

intervene if he approached the building itself.

                           iii.    Acquisition of a Firearm

       126.   In late May 2020, AL-AZHARI began interacting with a confidential

human source (“CHS-1”), who has provided information to the FBI since

approximately 2003. CHS-1 has a criminal history in the United States that includes

a federal conviction for being a felon in possession of a firearm, as well as financial

card fraud, robbery with a dangerous weapon, attempted armed robbery, and

misdemeanor larceny. The FBI has paid CHS-1 in connection with his work as a

source. The information that he has provided has been corroborated by independent

sources and has been determined to be reliable. Unless otherwise noted, all

interactions between CHS-1 and AL-AZHARI have been recorded.




                                            52
         127.   On May 20, 2020, CHS-1 met with AL-AZHARI and discussed AL-

AZHARI working maintenance and odd jobs with him. AL-AZHARI expressed

displeasure with his current job and his desire to work with CHS-1.

         128.   On May 21, 2020, CHS-1 met with AL-AZHARI and spoke to him for

approximately 30 minutes. The two then drove together to a nearby hardware store

before returning to AL-AZHARI’s house. Once they got back, AL-AZHARI went

inside and prayed for several minutes. When he came out, he spoke with CHS-1

again.

         129.   The conversations between CHS-1 and AL-AZHARI on May 21,

2020, are summarized as follows: 14 CHS-1 said that he wanted to start working with

AL-AZHARI once Ramadan ended. As they discussed work, CHS-1 mentioned

that he had spent time in prison and AL-AZHARI responded that he had served

three years in prison in Saudi Arabia. AL-AZHARI also noted that he could not go

to Home Depot because of a “fight” he had had with the store. AL-AZHARI then

said that he hated the United States and that “his” country was in a war right now.

He spoke of growing up in California and referenced murdering “these

motherfuckers” and “white people,” saying that he was “done” with them. AL-

AZHARI asked about the circumstances of CHS-1 being imprisoned, and CHS-1

replied that it was for robbery.




14
   A recording device captured approximately the first 22 minutes of the conversations that day.
The remainder of the conversations do not appear to have been captured, although the device is
still being examined to see if all of the data can be recovered.

                                               53
      130.   AL-AZHARI said that the United States calls other people terrorists,

but that the United States government is the real terrorist. He then stated, “I am

going to show them terror.” As CHS-1 and AL-AZHARI drove, they passed a large

house and AL-AZHARI asked CHS-1 if CHS-1 thought there was money inside.

When CHS-1 replied that wealthy people likely use credit cards and do not keep

cash, AL-AZHARI said that he needed two things: guns and “chop shops.” CHS-1

responded that he could get guns from a cousin in Jacksonville. CHS-1 said that he

could get military grade weapons, including fully automatic firearms.

      131.   AL-AZHARI saw a pickup truck in the area and again said that he

needed a “chop shop.” He further asked CHS-1 about how CHS-1 had been caught

for the robbery. CHS-1 said that there was a tracking device in the money he stole

and that he threw the device in a dumpster. AL-AZHARI then asked what the

tracking device looked like. Later, after AL-AZHARI had gone inside his house to

pray, he approached CHS-1 and showed him a picture on his cell phone of higher-

quality facemasks that look like real faces. AL-AZHARI then played a video that

showed a person who committed a bank robbery using a mask that made him seem

to be a different race. AL-AZHARI suggested that he and CHS-1 could rob banks

with a mask like that. AL-AZHARI said that they could rob a bank as soon as it

reopened. AL-AZHARI stated that he would shoot an armed guard in the face if

necessary. He and CHS-1 concluded their conversation by agreeing to meet the next

day and possibly drive to Orlando together. AL-AZHARI did not want to give




                                          54
CHS-1 his current cell phone number, in case it was being monitored, but he offered

to get new phones the next day so that he and CHS-1 could talk candidly.

      132.   On May 22, 2020, AL-AZHARI met with CHS-1, and the two spent

several hours together talking. The conversations between CHS-1 and AL-AZHARI

on May 22, 2020, are summarized as follows: CHS-1 and AL-AZHARI spoke again

about acquiring guns. AL-AZHARI asked CHS-1 if he knew that the term jihad

meant, and AL-AZHARI said that it means fighting the enemies of God. AL-

AZHARI said, “I’m ordered to spread the message of God by talking or fighting.”

He also stated that once “we win the war against the Jews, we can fight together.”

When CHS-1 asked about Muslims needing a gun, AL-AZHARI said that he could

not carry one wherever he went, and that he had to hide it to avoid getting arrested.

AL-AZHARI said, however, that eventually he would have to use it to fight “them.”

Later, AL-AZHARI, referencing the United States, said, “God gave me permission

to take your blood and money.”

      133.   As their conversation progressed, AL-AZHARI converted CHS-1 to

Islam by having him take a shahada (i.e., profession of faith). He explained the five

pillars of Islam and spoke about the end of Ramadan. AL-AZHARI then spoke

about jihad and martyrdom. In relevant part, he said, “We have to plan this out.

Unless you want to die today.” AL-AZHARI also explained what the term kuffar

means (i.e., disbelievers/non-Muslims). Later, he explained that he wanted to save

money so that he could use it to take care of other Muslim brothers. AL-AZHARI

then spoke about preparing oneself for death at any moment, not targeting women,


                                          55
the elderly or children, and the idea of the afterlife. AL-AZHARI went on to say

that he wanted to go live with the “Good brothers” in Syria and Iraq. He continued,

“I want to join ISIS. They are the real followers. I’ve lived there before. I enjoyed

that life.” Later, AL-AZHARI claimed that the Prophet Muhammad supported the

concept of killing disbelievers and taking their money by force.

       134.   AL-AZHARI spoke more about ISIS and said it is true that they “catch

people and slaughter them, they cut their head off.” AL-AZHARI then declared, “I

am ISIS, okay.” AL-AZHARI spoke favorably of Osama Bin Laden, stating that

Bin Laden was “a very good guy” and that he was just avenging the deaths of

millions of Muslims whom the United States had killed. AL-AZHARI also spoke

favorably about Omar Mateen and claimed that Mateen was avenging the bombing

of the Islamic State. According to AL-AZHARI, ISIS would regain control of Iraq

and Syria in a few years, and every time they are bombed, “we do something here.”

AL-AZHARI then said, “Give them thousands of dollars. I’m selling my soul to

Allah. If they come to catch us, this is jihad. You are risking your life.” He further

offered to show CHS-1 ISIS videos later. AL-AZHARI also talked about “getting

more money to Allah” and said that, “We either go over there, to Syria and Iraq and

live between Muslims, and fight with them against the Syrian Army and then the

Iraqi army, or we stay here in America and we keep, we keep making their lives hell

until Allah accepts us as martyrs.”

       135.   AL-AZHARI explained that he was planning to regroup with “Muslim

brothers” to kill as many Americans as they could. A few minutes later, he spoke to


                                          56
CHS-1 about obtaining AK-47 rifles with suppressors, stating that jihad was what

“gangsters” do with a purpose for God. AL-AZHARI also said that he could make

C4 explosives using items from a hardware store, and he stated that he and CHS-1

should “keep bombing these motherfuckers until we die, do it until we get to Allah.”

Later, AL-AZHARI, said, “You die, you win. I want to kill a kaffir [infidel]. I want

to kill my dad. A kaffir and his killer will never meet in hellfire.” AL-AZHARI

spoke about the concept of mujahidin and he told CHS-1 to become a mujahidin

with “your money and yourself.” Additionally, AL-AZHARI said that a “real

terrorist” slaughters everyone and referenced terrorizing Allah’s enemy. AL-

AZHARI went on to explain the difference between al-Qaeda and ISIS, remarking

that ISIS consists of all jihad groups together. He then said, “We don’t care about

the name. We care about the purpose. America is afraid because we are united.”

AL-AZHARI said that “our target” is to establish an Islamic state of Islam, and he

claimed that he has been trying to do so for more than six years (which encompasses

his time in Saudi Arabia). Later, AL-AZHARI suggested that CHS-1 could become

an ISIS spokesman, as the Islamic State was looking for English speakers.

      136.   AL-AZHARI claimed that he had labeled locations on Google Maps

of people he encountered who had military license plates or displayed anything

government-related. AL-AZHARI explained that this was to target them one day.

AL-AZHARI also made several comments about shooting police officers and

robbing banks. He suggested that he and CHS-1 could use a silencer to shoot people

and take their money, and that the two could shoot a police officer and take his


                                          57
weapons. Furthermore, AL-AZHARI suggested that he and CHS-1 kidnap and kill

a high-ranking American military officer on behalf of ISIS, and then he laughed.

      137.   Before AL-AZHARI and CHS-1 parted ways, the two again discussed

getting guns from CHS-1’s cousin. AL-AZHARI asked about a suppressor, as well

as the reliability of an AK-47 versus an AR-15 rifle. CHS-1 said that he would call

his cousin that night to see what weapons he had.

      138.   On May 23, 2020, AL-AZHARI again met with CHS-1, and the two

spent several hours together talking. The conversations between CHS-1 and AL-

AZHARI on May 23, 2020, are summarized as follows: AL-AZHARI spoke about

doing work with CHS-1, and they discussed firearms again. CHS-1 showed AL-

AZHARI photos of a Glock pistol and an AK-47 rifle, which he said his cousin had

available, and AL-AZHARI asked whether the Glock was a model 19 or a model 23.

AL-AZHARI wanted to know how much CHS-1’s cousin wanted, and CHS-1 said

that the Glock would be between $250 and $300 and the AK-47 would be between

$550 and $600.

      139.   AL-AZHARI discussed ISIS-related content with CHS-1 and AL-

AZHARI commented, “They kill some of us and we kill some of them.” Later, AL-

AZHARI spoke to CHS-1 about al-Baghdadi, the prior leader of ISIS, as well as

other individuals who are known to be affiliated with designated FTOs. AL-

AZHARI gave CHS-1 his cell phone and had him play a video of al-Baghdadi. AL-

AZHARI said that he wanted to travel overseas, if possible, but that he would have

to do an attack here, instead. AL-AZHARI again mentioned shooting a police


                                         58
officer and taking his gun, then he said, “I want to reach a point that they are scared

to walk the streets.” AL-AZHARI and CHS-1 then had the following exchange:

       “AL-AZHARI:          Me, I eventually, that’s how I want to die, to be honest. I
                            want to die, you know, in a shootout with the kuffar
                            [disbelievers/non-Muslims].

       CHS-1:               But you want to take four or five?

       AL-AZHARI:           I want to take revenge, of course.

       CHS-1:               You want to take four or five kuffar with you?

       AL-AZHARI:           I don’t want to take four or five, no. I want to take at
                            least 50.

       CHS-1:               Yeah, that’s better.

       AL-AZHARI:           You know like, brother Omar Mateen in Orlando did.
                            He took 49 with him.

       CHS-1:               Yeah.

       AL-AZHARI:           He killed 49 kuffar in the gay club and injured 53.

       CHS-1:               Right.

       AL-AZHARI:           He went in with his AR-15 and his 9mm, pow pow pow,
                            and won’t stop, just pulled the trigger – every kaffir
                            [infidel] he sees in front of him. That’s what I want to do.
                            Inshallah [God willing].

       CHS-1:               Did they, did they open that club back up?

       AL-AZHARI:           No, ever since that happened, they shut, they shut it
                            down. So, mashallah [God has willed it], look what he did,
                            he caused, he made a difference.”

       140.   Later, AL-AZHARI said that if “you’re going to kill for nothing, kill

them for Allah.” AL-AZHARI commented that he would try to spare women and

children, but “like 9/11…if they are there, they are there…we do not stop the

                                           59
bombing because of children in America.” AL-AZHARI also discussed robbing his

former Home Depot store during his conversations with CHS-1.

      141.   On May 24, 2020, CHS-1 met AL-AZHARI again at AL-AZHARI’s

residence. The conversations between CHS-1 and AL-AZHARI on May 24, 2020,

are summarized as follows: AL-AZHARI referenced the “brothers” shooting down

a Jordanian pilot, putting him in a cage, and burning him, which I believe is a

reference to an atrocity that ISIS carried out. AL-AZHARI then said, “You attack

them like they attack you…That’s what we do, we slaughter them…That is my target

here, America.” CHS-1 thereafter showed AL-AZHARI photos of a Glock pistol

with an extended magazine and a silencer, and he said that he would talk to his

cousin about the transaction. CHS-1 said that AL-AZHARI could get both the

pistol and the silencer for $400. AL-AZHARI asked if an extended magazine was

included in the price, and then later he said “let’s do it.” CHS-1 and AL-AZHARI

then agreed that AL-AZHARI would pay $300 of the total price and CHS-1 would

contribute $100 of his own money. AL-AZHARI stated that he wanted to get the

items “today.” As CHS-1 called his notional cousin to discuss the items, AL-

AZHARI had CHS-1 ask the cousin how quiet the silencer was. AL-AZHARI and

CHS-1 discussed logistics for meeting the cousin, and AL-AZHARI said, “Next

we’re going to get that baby AK. I want to get one to convert it from a semi to a

fully auto.” AL-AZHARI then discussed hollow point ammunition and said that he

wanted to go shooting. AL-AZHARI also mentioned previously having an Uzi.




                                          60
Before CHS-1 left, AL-AZHARI gave him $300 for the pistol and silencer. CHS-1

told AL-AZHARI that he would call him later to give him the items.

       142.   At approximately 5:50 p.m., CHS-1 met AL-AZHARI in Tampa and

they went to the back of CHS-1’s truck. CHS-1 showed AL-AZHARI a bag that

contained a Glock 19 pistol, silencer, an extended magazine, and a regular

magazine. AL-AZHARI examined the items. He commented about the serial

number being obliterated on the pistol, and how it could not be traced. AL-

AZHARI also screwed the suppressor onto the pistol and asked CHS-1 about bullets.

AL-AZHARI then took the bag containing the items and got into the front passenger

seat of the truck with it, at which time FBI agents arrested him.

                                IV.     CONCLUSION

       143.   Based on the foregoing, there is probable cause to believe that AL-

AZHARI has committed a violation of 18 U.S.C. § 2339B. Accordingly, I request

that the Court issue a warrant for his arrest as to this offense.




                                            61
       144.    I further request that the Court seal this affidavit, the criminal

complaint, and the arrest warrant, until further order of the Court, except that copies

may be disclosed to law enforcement agencies effectuating AL-AZHARI's arrest and

prosecution.   Alerting AL-AZHARI to the existence of the criminal investigation

and arrest warrant will likely result in the destruction of evidence and the flight of

any potential conspirators or associates, and could also endanger the safety of the

community, given AL-AZHARI's criminal history and the activities that he has

attempted to engage in.



                                                 Cd-14~
                                            Cynthia Hazel, Special Agent
                                            Federal Bureau oflnvestigation

Affidavit submitted by email and attested to me as true and accurate by telephone
consistent with Fed. R. Crim. P. 4.1 and 4(d) before me this __     day of May 2020,
in Tampa, Florida.




ANTHONY E. PORCELLI
United States Magistrate Judge




                                            62
